Citation Nr: 1133384	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lower back joint disease (low back disorder).

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to a total disability rating on based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.

In February 2009, the Veteran testified during a personal hearing at the RO; and he and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Travel Board hearing in June 2011; copies of these transcripts are in the record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Therefore, the second issue on the title page has been recharacterized in this fashion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.  Additional evidence pertaining to treatment for nonservice-connected disorders not the disorders claimed above was received in August 2011, and will be considered with the additional evidence of record on remand.


REMAND

Service treatment records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Attempts to obtain them were unsuccessful.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service medical records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  

In light of the above, the Board finds that an attempt should be made to obtain a copy of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ).  Such records may confirm the type of duties that the Veteran performed during active duty and/or show whether he had an injury sustained in the line of duty.

The Veteran has been diagnosed with a lumbar spine disorder and his spouse has testified that ever since she has known the Veteran he has had problems with back pain.  Further, a VA psychiatrist and a social worker have diagnosed the Veteran with PTSD (non-combat) and with anxiety.  In this case, the Veteran asserts that he suffers from PTSD and lumbar spine injury due to a 50 to 60 foot fall off a telephone pole in service.  He further testified that the fall occurred during the winter months of 1951 and 1952.  The Veteran's spouse attested to the fact that her husband has nightmares.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Effective on July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f).  However, these amendments do not apply to the Veteran's claim of PTSD due to an alleged in-service fall from a telephone pole.
The Board finds that a VA examination addressing the etiology of the claimed disabilities is "necessary" pursuant to 38 U.S.C.A. § 5103A(d).  

VA regulations do not require that service connection be established by service treatment records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Board acknowledges that the RO and the undersigned have advised the Veteran regarding the alternative evidence, which may be submitted instead.  Since the case is being remanded and in light of the Veteran's missing service records, the Board finds that he should be given another opportunity to provide such alternative evidence.

Prior to arranging for the Veteran to undergo VA examination, VA should ask the Veteran to identify and sign authorization for release of pertinent private records (i.e., treatment records from Falling Water Medical Center and Duncan Regional Hospital).  Similarly, outstanding VA treatment records should be associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Since the Veteran has no service-connected disability, the Board finds that the claims for service connection are inextricably intertwined with his claim for a TDIU.  Thus, a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make an attempt to obtain a copy of the Veteran's OMPF and/or MPRJ.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Army until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  

2.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Oklahoma City VA Medical Center (VAMC), prior to March 2, 2004 and since April 19, 2007, and from the Lawton VAMC, prior to September 15, 2010 and since April 13, 2011.  All records or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain private treatment records from Falling Water Medical Center and Duncan Regional Hospital and any other private facility with pertinent treatment records.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, arrange for the Veteran to undergo a VA orthopedic examination to ascertain the etiology of any low back disorder found on examination.  The entire claims file must be made available to the examiner designated to examine the Veteran.  The examination report should include discussion of the Veteran's documented medical history, assertions and testimony.  All indicated tests and studies should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

Following a review of the relevant medical evidence in the claims file, the medical history obtained from the Veteran, and a clinical examination, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any low back disorder found on examination is the result of disease or injury incurred or aggravated during the Veteran's active duty or otherwise had its onset in service, to include as due to a fall from a telephone pole.  If arthritis is found, the examiner should indicate whether it was manifested within one year after the Veteran's discharge from active duty on March 12, 1953.

The VA examiner should clearly outline the rationale for any opinion expressed, to include discussion of any private opinions and lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  If any requested medical opinion cannot be given, the examiner should state the reason why.

5.  After completion of 1, 2 and 3 above, arrange for the Veteran to undergo a VA psychiatric examination to ascertain the etiology of any psychiatric disorder, to include PTSD and anxiety, found on examination.  The entire claims file must be made available to the examiner designated to examine the Veteran.  The examination report should include discussion of the Veteran's documented medical history, assertions and testimony.  All indicated tests and studies should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

Based on a review of the claims file and the clinical findings on examination, the examiner is requested to offer opinions as to the following:

(a) Whether the Veteran has a current diagnosis of PTSD pursuant to the criteria of the DSM-IV?

(b)If so, what are the stressor(s) to which the Veteran's PTSD is related; and

(c) Whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the Veteran's alleged in-service stressor(s).

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD is due to the Veteran's period of active duty.  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's discharge from active duty on March 12, 1953.

The VA examiner should clearly outline the rationale for any opinion expressed, to include discussion of any private opinions and lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  If any requested medical opinion cannot be given, the examiner should state the reason why.

6.  After completion of the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims, the VA should apply the provisions of 3.655 (2010), as appropriate.  If any determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



